Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 11 and 19, the phrase "adapted to" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The phrase, “adapted to” in the claim language, renders the claim language being indefinite for failing particularly pointing out and distinctly claiming the subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 7 – 14, 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Vats US PGPub: US 2019/0082211 A1 Mar. 14, 2019 and in view of
Friedman US PGPub: US 2006/0123113 A1 Jun. 8, 2006.

Regarding claims 1, 11, 19, Vats discloses,

a method for operating a messaging system adapted to send and receive modifiable videos, a system for operating a messaging system adapted to send and receive modifiable videos, the system comprising at least one processor (Fig. 7/1604) and a memory storing processor-executable codes (processor instruction 1607 – Fig. 7/1607, paragraph 0218), wherein the at least one processor is configured to implement the following operations upon executing the processor- executable codes; a non-transitory processor-readable medium having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement a method for operating a messaging system adapted to send and receive modifiable videos (generating a video message/chat or live call using body model of a person - paragraph 0111. Two mobiles 301, 302 are shown displaying two characters 603 and 604 – Fig. 5, paragraph 0199), the method comprising: 

receiving, by a computing device, a first authorization from a user to use a self-image of the user in a personalized video (establishing a chat environment and obtaining camera-captured image/video of a local participant that is displayed on the display screen of the local participant’s computing device for the live chat – paragraphs 0035, 0036, 0046, 0112, 0163. The mutual interaction of two users during chat and changing environment - paragraphs 0035, 0036, 0046, 0088, 0089, 0112, 0163, Figs. 8, 9. Receiver is allowed to write – Fig. 8a/804, paragraph 0201); and 

sending by the computing device, after the first and second authorizations have been received, the personalized video including at least part of the self- image of the user (603 - Fig. 5, paragraph 0199), at least part of the other self-image of the other user (604 - Fig. 5, paragraph 0199), and at least part of a stock video (carrying out live chat presentation on each of the participants devices using videos generated based on body models of the participants. Processing the body model with lisping with voice along with the facial expression and/or with makeup/clothing accessories, body part movement – an amination with skeleton information, to generate video, and sending message, live chat and posting on social networking site. Here, body model with lisping with voice along with the facial expression, reads on the claimed feature, a stock video – paragraphs 0136, 0137, 0148, 0149, 0156. Two mobiles 301, 302 are shown displaying two characters 603 and 604 – Fig. 5, paragraph 0199),

but, does not discloses, receiving, by the computing device, a second authorization from the user to enable use of another self-image of another user in the personalized video.

Friedman teaches, a resource-sharing system comprising a host element, a shareable resource associated with the host element, and a presence server that is communicatively coupled to the host element, presence information of the shareable resource (ABSTRACT, Figs, 2 – 3C, paragraph 0011).

The user of the guest element initiates a request to access the shareable resources. The presence server passes guest element request to host element, and the host element uses pointer information to transmit to resource proxy server, and guest element uses pointer information for IM messaging (Fig. 8C, paragraph 0052). Revocation of authorization for accessing and displaying of shared resources (paragraph 0046). The sharable resources selectively removed (paragraph 0043).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generating a video message/chat or live call using body model of a person, where two mobiles 301, 302 are shown displaying two characters 603 and 604 of Vats (Vats, Fig. 5, paragraphs 0111, 0199), wherein the system of Vats, would have incorporated a resource-sharing system of Friedman (Friedman, ABSTRACT, Figs. 2 – 3C, paragraphs 0043, 0046, 0052) for messaging related to sharing resources and to provide a solution that simplifies certain operational tasks related to using communication systems, such as e-mail, IM and presence-based technologies (Friedman, paragraphs 0001, 0010).

Regarding claims 2, 12, Vats discloses,

the method of claim 1, further comprising sending, by the computing device in response to the receiving of the second authorization, the self-image of the user to another computing device, the other computing device being associated with the other user (carrying out live chat presentation on each of the participants devices using videos generated based on body models of the participants. Processing the body model with lisping with voice along with the facial expression and/or with makeup/clothing accessories, body part movement – an amination with skeleton information, to generate video, and sending message, live chat and posting on social networking site – paragraphs 0148, 0149, 0156. Two mobiles 301, 302 are shown displaying two characters 603 and 604 – Fig. 5, paragraph 0199).

Regarding claims 3, 13, Vats discloses all the claimed features,

but, does not disclose, the method of claim 2, further comprising receiving, by the computing device from the other computing device, an indication that the other user authorizes the user to use the other self-image of the other user.

Friedman teaches, a resource-sharing system comprising a host element, a shareable resource associated with the host element, and a presence server that is communicatively coupled to the host element, presence information of the shareable resource (ABSTRACT, Figs, 2 – 3C, paragraph 0011).

The user of the guest element initiates a request to access the shareable resources. The presence server passes guest element request to host element, and the host element uses pointer information to transmit to resource proxy server, and guest element uses pointer information for IM messaging (Fig. 8C, paragraph 0052). Revocation of authorization for accessing and displaying of shared resources (paragraph 0046).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generating a video message/chat or live call using body model of a person, where two mobiles 301, 302 are shown displaying two characters 603 and 604 of Vats (Vats, Fig. 5, paragraphs 0111, 0199), wherein the system of Vats, would have incorporated a resource-sharing system of Friedman (Friedman, ABSTRACT, Figs. 2 – 3C, paragraphs 0046, 0052) for messaging related to sharing resources and to provide a solution that simplifies certain operational tasks related to using communication systems, such as e-mail, IM and presence-based technologies (Friedman, paragraphs 0001, 0010).

Regarding claims 4, 14, Vats discloses,

the method of claim 3, further comprising receiving, by the computing device in response to the receiving of the second authorization, the other self-image of the other user from another computing device, the other computing device being associated with the other user (paragraph 0046).

Regarding claim 7, Vats discloses,

the method of claim 1, wherein the computing device is a mobile computing device (paragraph 0203)..

Regarding claims 8, 17, Vats discloses,

the method of claim 1, further comprising presenting, by the computing device to the user, suggested further users for combination videos, the suggested further users being selected based on at least one of: a user social graph; a recipient/sender of a most recent communication; a most common recipient/sender of communications; and a previous user selection (database for user information and relationship – paragraph 0099).

Regarding claims 9, 18, Vats discloses,

the method of claim 1, further comprising: receiving, by the computer device, the self-image; wherein the personalized video includes a modified self-image produced based on the self-image, the modified self-image being adjusted to adopt a facial expression corresponding to facial landmark parameters, the modified self-image being inserted in the stock video at a position determined by face area parameters (generation of video chat using body model of a person – paragraphs 0093, 0102, 0166, 0193).

Regarding claim 10, Vats discloses,

the method of claim 9, wherein the stock video is one of an animation video and a live action video (generation of video chat using body model of a person – paragraphs 0093, 0102, 0166, 0193).

Regarding claim 20, is similar to combined claims 2, 3 and 4) above, and is rejected on the same grounds.
Allowable Subject Matter
Claims 5, 6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicants disclosure.

Sherman US PGPub: US 2014/0019533 A1 Jan. 16, 2014.
Providing dynamic user profile presentation in a social network. A request from a first user to retrieve user profile information of a second user can be received at a 
server…….provide an/or display the commonalities to the first user based on the prioritization (Fig. 5/516, paragraph 0049).

Phillipps US PGPub: US 2017/0004646 A1 Jan. 5, 2017.

Dynamic data driven video generation system, where the user input along with video template is merged and video visualization output is generated for user view (Figs. 2, 3, paragraphs 0067, 0068).

Fulcher US Patent: US 8,701,020 B1 Apr. 15, 2014.
Giesen US PGPub: US 2013/0246633 A1 Sep. 19, 2013.
Black US PGPub: US 2010/0111370 A1 May 6, 2010.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642